             JOSEPH & NORINSBERG, LLC
                                                                                              225 Broadway Suite 2700
    USDC SDNY                                                                                    New York, NY 10007
    DOCUMENT                                                                                 Telephone (212) 227-5700
    ELECTRONICALLY FILED                                                                           Fax (212) 406-6890
    DOC #:                                                                              __________________________
    DATE FILED: 3/27/20                                                                      www.employeejustice.com

                                                              March 26, 2020

             BY ECF
             The Honorable Gregory H. Woods, U.S.D.J.
             United States District Court                                   MEMORANDUM ENDORSED
             Southern District of New York
             500 Pearl Street
             New York, NY 10007

                                     Re:      Fasanello v. United Nations International School,
                                              Case No. 19-cv-05281 (GHW)

             Dear Judge Woods:

                      We represent Plaintiff Joseph Fasanello (“Plaintiff”) in the above-referenced employment
             matter against Defendant United Nations International School (“Defendant”). In compliance with
             this Court’s Case Management Order and this Court’s November 14, 2019 Order [Dkt. No. 27],
             we write now to respectfully request a brief, one-week modification of the schedule for expert
             discovery, for the reasons set forth below. Counsel for Defendant, Douglas Klein, Esq., consents
             to this request.

                     By way of background, Plaintiff has retained two experts: A vocational expert, Dr. Dan
             Wolstein, and an economist, Kristin Kucsma, PhD. We have received Dr. Wolstein’s expert report
             today, and we will therefore file our Expert Disclosure pursuant to Fed. R. Civ. P. 26(a)(2), related
             to same, in a timely manner. However, Ms. Kucsma has advised that she needs an additional week
             to complete her expert report. Accordingly, we respectfully request the following brief
             modification of the expert discovery schedule:

                                                     Current Deadline              Proposed Deadline
               Plaintiff’s Expert Disclosures        April 1, 2020                 April 8, 2020
               Defendant’s Expert Disclosures        April 15, 2020                April 22, 2020

                    Based on the foregoing, we respectfully request a one-week modification of the expert
             discovery schedule, as set forth herein.

                     We thank the Court for its attention to this matter.
Application granted. The deadline for Plaintiff's expert disclosures is
extended from April 1, 2020 to April 8, 2020. The deadline for Defendant's     Respectfully submitted,
expert disclosures is extended from April 15, 2020 to April 22, 2020. Except
as expressly modified by this order, the case management plan entered by the
Court on October 7, 2019, Dkt. No. 19, and modified on November 14, 2019,      _______________________
Dkt. No. 27, remains in full force and effect.                                 Chaya M. Gourarie, Esq.
SO ORDERED.
                        _____________________________________
Dated: March 27, 2020          GREGORY H. WOODS
New York, New York            United States District Judge
